NEBEKER, Chief Judge,
concurring in part and dissenting in part:
I would affirm the Board’s decision. I concur in the holding that the benefit sought was “a one-time payment for assistance ... [and] does not qualify as a ‘periodic monetary benefit’ ... and ... is not payable as an accrued benefit.” Majority opinion at page 65. That should end the matter.
There is no factual issue on whether the application had been approved before the veteran died on November 1,1986. R. at 62. A memorandum of May 2, 1989, states:
When the veteran died his grant application package was still incomplete and the grant could not have been approved.... Since it was not possible to approve a grant for Mr. Pappalardo before his death, we are not able to approve a request to reimburse his estate for funds that were expended prior to grant approval.
R. at 117.
But there is more. In September 1985, the veteran applied for a waiver of two necessary conditions of approval — to get at least three competitive bids and to have the contractor obtain a lien and performance bond. It was not until October 6 that, as the record reflects, a recommendation to approve the waivers was made. The record contains no document that the Loan Guaranty Officer, to whom the recommendation was made, approved the waivers and there is no record of final approval. That is precisely what the Board noted in its decision. R. at 9. The majority treats the question of approval before November 1, 1986, “as a factual matter” requiring “a finding of fact” (majority opinion at page 4). But approval of the application is not an adjudicative fact; it is a procedural or administrative fact which did not occur. Moreover, it is a non sequitur to conclude that a remand is “indicated” from the proposition that the Board found it unnecessary to resolve the substantive merits of the claim. The merits of that claim were moot as of November 1, 1986.
We serve no useful purpose in burdening the Board with further proceedings in this case. It is inescapable that no approval of the application predated the death of the veteran. The Board will do violence to the facts were it to decide otherwise on this needless remand.